--------------------------------------------------------------------------------

Exhibit 10.21
 
Execution Version
 
THE RIGHTS OF THE BENEFICIARY OF THIS INSTRUMENT ARE SUBORDINATED IN THE MANNER
AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR AGREEMENT
(THE”INTERCREDITOR AGREEMENT”) DATED AS OF NOVEMBER 6, 2009 BY AND AMONG WELLS
FARGO BANK, NATIONAL ASSOCIATION ACTING THROUGH ITS WELLS FARGO BUSINESS CREDIT
OPERATING DIVISION, MILL ROAD CAPITAL, L.P. AND PHYSICIANS FORMULA, INC.
 
GUARANTOR SECURITY AGREEMENT
 
THIS GUARANTOR SECURITY AGREEMENT (“Agreement”), dated as of November 6, 2009,
is made by and among PHYSICIANS FORMULA HOLDINGS, INC., a Delaware corporation,
PHYSICIANS FORMULA COSMETICS, INC., a Delaware corporation, PHYSICIANS FORMULA
DRTV, LLC, a Delaware limited liability company (each a “Grantor” and,
collectively, the “Grantors”), and MILL ROAD CAPITAL, L.P., a Delaware limited
partnership (the “Holder Representative”).


The Holder Representative has entered into that certain Senior Subordinated Note
Purchase and Security Agreement of even date herewith (as the same may be
amended, supplemented or restated from time to time, the “Purchase Agreement”)
with PHYSICIANS FORMULA, INC., a New York corporation (the “Borrower”) and the
other Grantors, pursuant to which the Holder Representative has agreed to
purchase Borrower’s Senior Subordinated Notes due May 6, 2013 (individually a
“Note” and collectively, the “Notes”).


It is a condition precedent to the purchase of the Notes by the Holder
Representative under the Purchase Agreement that each Grantor shall have
executed and delivered this Agreement.


ACCORDINGLY, in consideration of the mutual covenants contained in the Purchase
Agreement and herein, the parties hereby agree as follows:


1.             Definitions.  All terms defined in the recitals hereto and the
Purchase Agreement that are not otherwise defined herein shall have the meanings
given them in the recitals and the Purchase Agreement. All terms defined in the
UCC and not otherwise defined herein have the meanings assigned to them in the
UCC.  In addition, the following terms have the meanings set forth below or in
the referenced Section of this Agreement:
 
“Accounts” shall have the meaning given it under the UCC.


“Collateral” means all of the Grantors’ Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any collection account, and any items
in any lockbox; together with (i) all substitutions and replacements for and
products of such property; (ii) in the case of all goods, all accessions;
(iii) all accessories, attachments, parts, Equipment and repairs now or
subsequently attached or affixed to or used in connection with any goods;
(iv) all warehouse receipts, bills of lading and other documents of title that
cover such goods now or in the future; (v) all collateral subject to the Lien of
any of the Security Documents; (vi) any money, or other assets of the Grantors
that come into the possession, custody, or control of the Holder Representative
now or in the future; (vii) Proceeds of any of the above Collateral;
(viii) books and records of the Grantors, including without limitation all mail
or e-mail addressed to the Grantors; and (ix) all of the above Collateral,
whether now owned or existing or acquired now or in the future or in which the
Grantors have rights now or in the future.

 
 

--------------------------------------------------------------------------------

 

“Equipment” shall have the meaning given it under the UCC.


“Event of Default” has the meaning given it in Section 6.


“Excluded Property” means, collectively, (i) any permit, lease or license or any
contractual obligation entered into by the Grantors (A) that prohibits or
requires the consent of any Person other than the Grantors and their
Subsidiaries which has not been obtained as a condition to the creation by the
Grantors of a Lien on any right, title or interest in such permit, lease,
license or contractual obligation or any Capital Stock or equivalent thereof
related thereto or that contains terms stating that the granting of a lien
therein would otherwise result in a material loss by the Grantors of any
material rights therein, (B) to the extent that any law applicable thereto
prohibits the creation of a Lien thereon or (C) to the extent that a Lien
thereon would give any other party a legally enforceable right to terminate such
permit, lease, license or any contractual obligation, but only, with respect to
the prohibition in (A), (B) and (C) to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other applicable law, (ii) property or assets
owned by the Grantors that is subject to a purchase money Lien or a Capital
Lease Obligation if the contractual obligation pursuant to which such Lien is
granted (or in the document providing for such Capital Lease Obligation)
prohibits or requires the consent of any Person other than the Grantors and
their Subsidiaries which has not been obtained as a condition to the creation of
any other Lien on such property or such assets, (iii) any “intent to use”
trademark applications for which a statement of use has not been filed (but only
until such statement is filed with, and accepted by, the United States Patent
and Trademark Office) (each such trademark, an “Intent To Use Trademark”) and
(iv) shares of capital stock having voting power in excess of 65% of the voting
power of all classes of capital stock of a first tier controlled foreign
corporation (as that term is described in the IRC); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).


“General Intangibles” shall have the meaning given it under the UCC.


“Inventory” shall have the meaning given it under the UCC.


“Investment Property” shall have the meaning given it under the UCC.


“Permitted Liens” means (i) the Security Interest, (ii) covenants, restrictions,
rights, easements and minor irregularities in title which do not materially
interfere with any Grantor’s business or operations as presently conducted,
(iii) licenses (ranged on a non-exclusive basis), sublicenses, leases or
subleases granted to third parties in the ordinary course of business and not
interfereing with the business of any Grantor, and (iv) Liens in existence on
the date hereof and as described on Exhibit C hereto.

 
- 2 -

--------------------------------------------------------------------------------

 

“Security Interest” has the meaning given in Section 2.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


2.             Security Interest.  The Grantors hereby pledge, collaterally
assign and grant to the Holder Representative and the Holders a Lien and
security interest (collectively referred to as the “Security Interest”) in the
Collateral as security for the payment and performance of all Obligations;
provided, however, notwithstanding the foregoing, no Lien is hereby granted on
any Excluded Property, and such Excluded Property shall not be deemed to be
“Collateral”; provided further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property shall be
deemed granted therein and such property shall be deemed to be “Collateral.”
 
3.             Representations, Warranties and Agreements.  Each Grantor hereby
represents, warrants and agrees as follows:
 
(a)           Title.  The Grantor (i) has good and marketable title to each item
of Collateral in existence on the date hereof, free and clear of all Liens
except the Permitted Liens, (ii) will have, at the time the Grantor acquires any
rights in Collateral hereafter arising, good and marketable title to each such
item of Collateral free and clear of all Liens except Permitted Liens,
(iii) will keep all Collateral free and clear of all Liens except Permitted
Liens, and (iv) will defend the Collateral against all claims or demands of all
Persons other than the Holder Representative and the holders of Permitted
Liens.  The Grantor will not sell or otherwise dispose of the Collateral or any
interest therein outside the ordinary course of business, without the prior
written consent of the Holder Representative, except for: (i) the use of cash
and Cash Equivalents in the ordinary course of business; (ii) the sale of
obsolete, surplus, uneconomical, or worn-out assets; (iii) leases or subleases
granted to third parties in the ordinary course of business in each case not
interfering with the business of the Grantor; (iv) licenses of Intellectual
Property Rights granted to third parties in the ordinary course of business in
each case not interfering with the business of the Grantor; and (v) subject to
Section 7.23 of the Purchase Agreement, write-offs or grants of discounts or
forgiveness of Accounts, without recourse, which are at least 90 days past due
in connection with the compromise or collection thereof in the ordinary course
of business which do not interfere in any material respect of Grantor.
 
(b)           Chief Executive Office; Identification Number.  The Grantor’s
chief executive office and principal place of business is located at the address
set forth under its signature below.  The Grantor’s federal employer
identification number and organization identification number is correctly set
forth under its signature below.

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           Location of Collateral.  As of the date hereof, the tangible
Collateral is located at the locations identified on Exhibit A attached hereto,
other than tangible Collateral in transit between such locations in the ordinary
course of business.  The Grantor will not permit any tangible Collateral to be
located in any state (and, if a county filing is required, in any county) in
which a financing statement covering such Collateral is required to be, but has
not in fact been, filed in order to perfect the Security Interest.
 
(d)           Changes in Name, Constituent Documents, Location.  The Grantor
will not change its name, Constituent Documents, or jurisdiction of
organization, without the prior written consent of the Holder
Representative.  The Grantor will not change its business address, without
thirty (30) days prior written notice to the Holder Representative.
 
(e)           Fixtures.  The Grantor will not permit any tangible Collateral
(other than in-store displays) to become part of or to be affixed to any real
property without first assuring to the reasonable satisfaction of the Holder
Representative that the Security Interest will be prior and senior to any Lien
then held or thereafter acquired by any mortgagee of such real property or the
owner or purchaser of any interest therein.  If any part or all of the tangible
Collateral (other than in-store displays) is now or will become so related to
particular real estate as to be a fixture, the real estate concerned is
accurately set forth in Exhibit B hereto.
 
(f)           Rights to Payment.  Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or will be when arising, issued or assigned to the Holder
Representative) the valid, genuine and legally enforceable obligation, subject
to no defense, setoff or counterclaim (other than those arising in the ordinary
course of business), of the account debtor or other obligor named therein or in
the Grantor’s records pertaining thereto as being obligated to pay such
obligation.  The Grantor will neither agree to any material modification or
amendment nor agree to any forbearance, release or cancellation of any such
obligation, and will not subordinate any such right to payment to claims of
other creditors of such account debtor or other obligor.
 
(g)           Commercial Tort Claims.  Promptly after a Responsible Officer
obtains actual knowledge thereof (and in any event, within five Business Days),
the Grantor will deliver to the Holder Representative notice of any commercial
tort claims brought against any Person, including the name and address of each
defendant, a summary of the facts, an estimate of the Grantor’s damages, copies
of any complaint or demand letter submitted by the Grantor, and such other
information as the Holder Representative may reasonably request.  Upon written
request by the Holder Representative, the Grantor will grant the Holder
Representative a security interest in all commercial tort claims it may have
against any such Person.
 
(h)           Miscellaneous Covenants.  The Grantor will:
 
(i)               keep all tangible Collateral in good repair, working order and
condition, ordinary wear and tear excepted, and will, from time to time, replace
any worn, broken or defective parts thereof, although Grantor may discontinue
the operation  and maintenance of any properties if Grantor believes that such
discontinuance is desirable to the conduct of its business and not
disadvantageous in any material respect to the Holder Representative;

 
- 4 -

--------------------------------------------------------------------------------

 

(ii)              pay or discharge when due all taxes and other governmental
charges levied or assessed upon or against any Collateral or upon or against the
creation, perfection or continuance of the Security Interest, although Grantor
shall not be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made;
 
(iii)             at any time during ordinary business hours, permit the Holder
Representative or its representatives to examine or inspect any Collateral,
wherever located, and to examine, inspect and copy the Grantor’s books and
records pertaining to the Collateral and its business and financial condition
and to send and discuss with account debtors and other obligors requests for
verifications of amounts owed to the Grantor;
 
(iv)             keep accurate and complete records pertaining to the Collateral
and pertaining to the Grantor’s business and financial condition in accordance
with GAAP consistently applied and cause the Company to submit such periodic
reports regarding the Collateral and its business and financial condition as in
accordance with the Purchase Agreement;
 
(v)              promptly, after a Responsible Officer obtains actual knowledge
thereof (and in any event within five Business Days), notify the Holder
Representative of any loss of or material damage to any Collateral or of any
substantial adverse change in any Collateral or the prospect of its payment;
 
(vi)             if the Holder Representative at any time so requests in writing
(after the occurrence and during the continuance of an Event of Default),
promptly deliver to the Holder Representative any instrument, document or
chattel paper constituting Collateral in an amount in excess of $50,000, duly
endorsed or assigned by the Grantor;
 
(vii)            at all times keep all tangible Collateral insured with insurers
acceptable to the Holder Representative, in such amounts and on such terms
(including deductibles) as the Holder Representative in its sole discretion may
require and including, as applicable and without limitation, business
interruption insurance (including force majeure coverage), hazard coverage on an
“all risks” basis for all tangible Collateral, and theft and physical damage
coverage for Collateral consisting of motor vehicles, with all insurance
policies containing an appropriate lender’s interest endorsement or clause, and
name the Holder Representative as an additional insured;
 
(viii)           from time to time authorize or execute such financing
statements as the Holder Representative may reasonably require in order to
perfect the Security Interest and, if any Collateral consists of a motor
vehicle, execute such documents as may be required to have the Security Interest
properly noted on a certificate of title;
 
(ix)              pay when due or reimburse the Holder Representative on demand
for all costs of collection of any of the Obligations and all expenses
(including in each case all reasonable attorneys’ fees) incurred by the Holder
Representative in connection with the creation, perfection, satisfaction,
protection, defense or enforcement of the Security Interest or the creation,
continuance, protection, defense or enforcement of this Agreement or any or all
of the Obligations, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings: provided that such incurrence is not a product of the
Holder Representative’s gross negligence, bad faith or will misconduct;

 
- 5 -

--------------------------------------------------------------------------------

 

(x)              authorize, execute, deliver or endorse any and all instruments,
documents, assignments, security agreements and other agreements and writings
which the Holder Representative may at any time reasonably request in order to
secure, protect, perfect or enforce the Security Interest and the Holder
Representative’s rights under this Agreement; and
 
(xi)              not use or keep any Collateral, or permit it to be used or
kept by any Subsidiary, for any unlawful purpose or in violation of any federal,
state or local law, statute or ordinance.
 
(i)             Holder Representative’s Right to Take Action.  Each Grantor
authorizes the Holder Representative to file from time to time where permitted
by law, such financing statements against collateral described as “all personal
property” or “all assets” as the Holder Representative deems reasonably
necessary or useful to perfect the Security Interest.  Each Grantor will not
amend any financing statements in favor of the Holder Representative except as
permitted by law.  Further, if any Grantor at any time fails to perform or
observe any agreement contained in Section 3(h), and if such failure continues
for a period of ten (10) days after the Holder Representative gives such Grantor
written notice thereof (or, in the case of the agreements contained in clauses
(vii) and (viii) of Section 3(h), immediately upon the occurrence of such
failure, without notice or lapse of time), the Holder Representative may (but
need not) perform or observe such agreement on behalf and in the name, place and
stead of such Grantor (or, at the Holder Representative’s option, in the Holder
Representative’s own name) and may (but need not) take any and all other actions
which the Holder Representative may reasonably deem necessary to cure or correct
such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
financing statements, the endorsement of instruments, the qualification and
licensing of such Grantor to do business in any jurisdiction, and the
procurement of repairs or transportation); and, except to the extent that the
effect of such payment would be to render any loan or forbearance of money
usurious or otherwise illegal under any applicable law, such Grantor shall
thereupon pay the Holder Representative on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by the Holder Representative in connection with or as a result of the
Holder Representative’s performing or observing such agreements or taking such
actions, together with interest thereon from the date expended or incurred by
the Holder Representative at the highest rate then applicable to any of the
Obligations.  To facilitate the performance or observance by the Holder
Representative of such agreements of the Grantors, each Grantor hereby
irrevocably appoints (which appointment is coupled with an interest) the Holder
Representative, or its delegate, as the attorney-in-fact of such Grantor with
the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file, in the name and on behalf of such Grantor,
any and all instruments, documents, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by such Grantor under this Section 3 and Section 4 below.

 
- 6 -

--------------------------------------------------------------------------------

 

(j)             Senior Lender as Bailee.  With respect to any provision in this
Agreement which requires any Grantor to deliver possession or control of any
negotiable document, instrument, certificated securities, promissory notes,
deposit accounts, security accounts, commodity accounts, and letter of credit
rights or other Collateral requiring possession or control thereof in order to
perfect the security interest of the Holder Representative and the Holders
therein under the UCC, no such delivery or giving of control to the Holder
Representative shall be required to the extent such Collateral is required to be
delivered to or control is required to be given to the Senior Lender in
accordance with the Senior Credit Agreement, it being understood that the Senior
Lender is acting as agent and bailee for the benefit of the Holder
Representative and the Holders pursuant to the terms of the Intercreditor
Agreement.
 
(k)           Future Grantors.  The Borrower, Holdings and each Guarantor are
required to cause each of their Domestic Subsidiaries formed or acquired after
the Closing Date to execute and deliver to the Holder Representative,
concurrently with the formation or acquisition thereof, a joinder to this
Agreement substantially in the form of Exhibit D hereto and the Additional
Guarantor Supplement substantially in the form of Exhibit F attached to the
Purchase Agreement.
 
4.             Rights of the Holder Representative.  At any time and from time
to time, whether before or after an Event of Default, the Holder Representative
may take any or all of the following actions:
 
(a)            Account Verification.  The Holder Representative may at any time
and from time to time send or require the Grantors to send requests for
verification of accounts or notices of assignment to account debtors and other
obligors.  The Holder Representative may also at any time and from time to time
telephone account debtors and other obligors to verify accounts.
 
(b)           Collection Account.  The Holder Representative may establish a
collateral account for the deposit of checks, drafts and cash payments made by
the Grantors’ account debtors. If a collateral account is so established, each
Grantor shall promptly deliver to the Holder Representative, for deposit into
said collateral account, all payments on Accounts and chattel paper received by
it.  All such payments shall be delivered to the Holder Representative in the
form received (except for any Grantor’s endorsement where necessary).  Until so
deposited, all payments on Accounts and chattel paper received by any Grantor
shall be held in trust by such Grantor for and as the property of the Holder
Representative and shall not be commingled with any funds or property of such
Grantor.  All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation.  Unless otherwise
agreed in writing, no Grantor shall have any right to withdraw amounts on
deposit in any collateral account.
 
(c)           Lockbox.  The Holder Representative may, by notice to the
Grantors, require each Grantor to direct each of its account debtors to make
payment directly to a special lockbox to be under the control of the Holder
Representative. Each Grantor hereby authorizes and directs the Holder
Representative to deposit all checks, drafts and cash payments received in said
lockbox into the collateral account established as set forth above.

 
- 7 -

--------------------------------------------------------------------------------

 

(d)           Direct Collection.  The Holder Representative may notify any
account debtor, or any other Person obligated to pay any amount due, that such
chattel paper, Account, or other right to payment has been assigned or
transferred to the Holder Representative for security and shall be paid directly
to the Holder Representative.  At any time after the Holder Representative or
any Grantor gives such notice to an account debtor or other obligor, the Holder
Representative may (but need not), in its own name or in such Grantor’s name,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such chattel paper, Account, or other
right to payment, or grant any reasonable to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor.
 
5.           Assignment of Insurance.  Each Grantor hereby collaterally assigns
to the Holder Representative, as additional security for the payment of the
Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of such Grantor under or with respect to, any and all policies of
insurance covering the Collateral, each Grantor hereby directs the issuer of any
such policy to pay any such moneys directly to the Holder Representative.  After
the occurrence and during the continuance of an Event of Default, the Holder
Representative may (but need not), in its own name or in any Grantor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.
 
6.           Events of Default.  Each of the following occurrences shall
constitute an event of default under this Agreement (herein called “Event of
Default”):  (i) an Event of Default shall occur under the Purchase Agreement;
(ii) any Grantor shall fail to pay any or all of the Obligations when due or (if
payable on demand) on demand; or (iii) any Grantor shall fail to observe or
perform any covenant or agreement herein binding on it.
 
7.           Remedies upon Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, the Holder Representative may exercise any
one or more of the following rights and remedies: (i) declare all unmatured
Obligations to be immediately due and payable, and the same shall thereupon be
immediately due and payable, without presentment or other notice or demand;
(ii) exercise and enforce any or all rights and remedies available upon default
to a secured party under the UCC, including but not limited to the right to take
possession of any Collateral, proceeding without judicial process or by judicial
process (without a prior hearing or notice thereof, which each Grantor hereby
expressly waives), and the right to sell, lease or otherwise dispose of any or
all of the Collateral, and in connection therewith, the Holder Representative
may require the Grantors to make the Collateral available to the Holder
Representative at a place to be designated by the Holder Representative which is
reasonably convenient to both parties, and if notice to the Grantors of any
intended disposition of Collateral or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 9) at least ten (10)
days prior to the date of intended disposition or other action; (iii) exercise
or enforce any or all other rights or remedies available to the Holder
Representative by law or agreement against the Collateral, against any Grantor
or against any other Person or property.  Upon the occurrence and during the
continuance of an Event of Default, the Holder Representative is hereby granted
a nonexclusive, worldwide and royalty-free license to use or otherwise exploit
all Intellectual Property Rights owned by or licensed to any Grantor that the
Holder Representative deems reasonably necessary or appropriate to the
disposition of any Collateral.

 
- 8 -

--------------------------------------------------------------------------------

 

8.             Other Personal Property.  Unless at the time the Holder
Representative takes possession of any tangible Collateral, or within seven (7)
days thereafter, any Grantor gives written notice to the Holder Representative
of the existence of any goods, papers or other property of such Grantor, not
affixed to or constituting a part of such Collateral, but which are located or
found upon or within such Collateral, describing such property, the Holder
Representative shall not be responsible or liable to such Grantor for any action
taken or omitted by or on behalf of the Holder Representative with respect to
such property.
 
9.             Notices; Requests for Accounting.  All notices, requests, demands
and other communications provided for hereunder shall be in writing and mailed
(by first class registered or certified mail, postage prepaid), sent by express
overnight courier service or electronic facsimile transmission with a copy by
mail, sent as an Electronic Record and delivered by encrypted e-mail, or
delivered to the applicable party at the addresses indicated below:
 
If to the Borrower or any Guarantor:
 
Physicians Formula, Inc.
1055 West 8th Street
Azusa, CA 91702
Attention:  Jeff Berry, Chief Financial Officer
Telephone: 626-334-3395
Fax: 626-812-9462
Email: jeff.berry@physiciansformula.com


With a copy (delivery of which alone shall not constitute notice) to:


Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, IL 60654
Attention: Louis R. Hernandez, Esq.
Telephone: 312-862-2000
Fax: 312-862-2200
Email: lhernandez@kirkland.com


If to the Purchaser or the initial Holder Representative:
 
Mill Road Capital, L.P.
Two Sound View Drive
Greenwich, CT 06830
Attention: Thomas Lynch, Managing Director
Telephone: 203-987-3501
Fax: 203-621-3280
Email: tlynch@millroadcapital.com

 
- 9 -

--------------------------------------------------------------------------------

 

With a copy (delivery of which alone shall not constitute notice) to:
 
Foley Hoag LLP
155 Seaport Boulevard
Boston, MA  02210
Attention:  Peter M. Rosenblum, Esq.
Telephone: 617-832-1000
Fax: 617-832-7000
Email: prosenblum@foleyhoag.com
 
If to any other Holder or any successor Holder Representative, at such Holder’s
or successor Holder Representative’s address for notices as set forth in the
transfer records of the Borrower or, as to each of the foregoing, at such other
address as shall be designated by such Person in a written notice to the other
party complying as to delivery with the terms of this Section.
 
All such notices, requests, demands and other communications shall, when mailed
or sent, respectively, be effective (i) three (3) Business Days after being
deposited in the mails, (ii) one Business Day after being deposited with the
express overnight courier service or (iii) the Business Day when sent when sent
by electronic facsimile transmission (with receipt confirmed) or sent as an
Electronic Record by electronic mail or similar secure electronic channel to
which the parties have agreed, respectively, addressed as aforesaid.  All
requests under Section 9-210 of the UCC (1) shall be made in a writing signed by
an authorized Person, (2) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation (3) shall be deemed to be sent when received by the Holder
Representative and (4) shall otherwise comply with the requirements of Section
9-210.  Each Grantor requests that the Holder Representative respond to all such
requests which on their face appear to come from an authorized individual and
releases the Holder Representative from any liability for so responding.  Each
Grantor shall pay the Holder Representative the maximum amount allowed by law
for responding to such requests.

 
- 10 -

--------------------------------------------------------------------------------

 

10.           Miscellaneous.  This Agreement has been duly and validly
authorized by all necessary corporate (or equivalent company) action. This
Agreement does not contemplate a sale of accounts, or chattel paper. This
Agreement can be waived, modified, amended, terminated or discharged, and the
Security Interest can be released, only explicitly in a writing signed by the
Holder Representative, and, in the case of amendment or modification, in a
writing signed by the Grantors.  A waiver signed by the Holder Representative
shall be effective only in the specific instance and for the specific purpose
given.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any of the Holder Representative’s rights or remedies.  All
rights and remedies of the Holder Representative shall be cumulative and may be
exercised singularly or concurrently, at the Holder Representative’s option, and
the exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.  The Holder
Representative’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if the Holder Representative exercises
reasonable care in physically safekeeping such Collateral or, in the case of
Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person,
and the Holder Representative need not otherwise preserve, protect, insure or
care for any Collateral.  The Holder Representative shall not be obligated to
preserve any rights the Grantors may have against prior parties, to realize on
the Collateral at all or in any particular manner or order, or apply any cash
proceeds of Collateral in any particular order unless otherwise provided in the
Purchase Agreement.  This Agreement shall be binding upon and inure to the
benefit of the Grantors and the Holder Representative and their respective
successors and assigns and shall take effect when signed by the Grantor and the
Holder Representative and delivered to the Holder Representative, and each
Grantor waives notice of the Holder Representative’s acceptance hereof.  A
carbon, photographic or other reproduction of this Agreement or of any financing
statement signed by any Grantor shall have the same force and effect as the
original for all purposes of a financing statement.  This Agreement shall be
governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of New York.  If any provision or application of
this Agreement is held unlawful or unenforceable in any respect, such illegality
or unenforceability shall not affect other provisions or applications which can
be given effect and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations.  The parties hereto
hereby (i) consent to the personal jurisdiction of the state and federal courts
located in the State of New York in connection with any controversy related to
this Agreement; (ii) waive any argument that venue in any such forum is not
convenient, (iii) agree that any litigation initiated by the Holder
Representative or the Grantor in connection with this Agreement or the other
Operative Documents may be venued in either the state or federal courts located
in New York County, New York; and (iv) agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
11.           Arbitration.  The Holder Representative and each Grantor agree,
upon demand by either party, to submit to binding arbitration all claims,
disputes and controversies between or among them (and their respective
employees, officers, directors, attorneys, and other agents), whether in tort,
contract or otherwise, in any way arising out of or relating to this Agreement
and its negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination.
 
(a)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in New York, New York selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.

 
- 11 -

--------------------------------------------------------------------------------

 

(b)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before, during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(c)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of New York or a neutral retired judge of the
state or federal judiciary of New York, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of New York and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the New York Code of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 
- 12 -

--------------------------------------------------------------------------------

 

(d)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than twenty (20) days before the hearing date.  Any requests
for an extension of the discovery periods, or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the request
for discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
(e)           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Agreement or any other
contract, instrument or document relating to any Obligations, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.
 
(f)            Payment of Arbitration Costs and Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.
 
(g)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
 
[Signatures on next page]

 
- 13 -

--------------------------------------------------------------------------------

 
 
Execution Version
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
GRANTORS:
           
PHYSICIANS FORMULA HOLDINGS, INC.
   
a Delaware Corporation
           
By:
/s/ Ingrid Jackel
   
Print Name:
Ingrid Jackel
   
Title:
Chief Executive Officer
           
Address:
1055 West 8th Street
     
Azusa, CA 91702
     
Attn: Jeff Berry
     
Fax: 626-812-9462
     
Email: jeff.berry@physiciansformula.com
           
FID:
20-0340099
   
OID:
3718902
                   
PHYSICIANS FORMULA COSMETICS, INC.
   
a Delaware Corporation
                   
By:
/s/ Ingrid Jackel
   
Print Name:
Ingrid Jackel
   
Title:
Chief Executive Officer
           
Address:
1055 West 8th Street
     
Azusa, CA 91702
     
Attn: Jeff Berry
     
Fax: 626-812-9462
     
Email: jeff.berry@physiciansformula.com
           
FID:
76-0733180
   
OID:
3019117
 



[Signature Page to Guarantor Security Agreement]


 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 

 
PHYSICIANS FORMULA DRTV, LLC
   
a Delaware Limited Liability Company
           
By:
/s/ Ingrid Jackel
   
Print Name:
Ingrid Jackel
   
Title:
Chief Executive Officer
           
Address:
1055 West 8th Street
     
Azusa, CA 91702
     
Attn: Jeff Berry
     
Fax: 626-812-9462
     
Email: jeff.berry@physiciansformula.com
           
FID:
     
OID:
4319769
           
HOLDER REPRESENTATIVE:
           
MILL ROAD CAPITAL, L.P.
   
a Delaware Limited Partnership
                   
By:
/s/ Charles Goldman
   
Print Name:
Charles Goldman
   
Title:
Managing Director
           
Address:
Two Sound View Drive
     
Greenwich, CT 06830
     
Attn: Thomas Lynch, Managing Director
     
Fax: 203-987-3501
     
Email: tlynch@millroadcapital.com
 

 
[Signature Page to Guarantor Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LOCATION OF COLLATERAL


Location
1055 W. 8th Street
Azusa, CA 91702
 
1425 Max Brose Drive #8
London, Ontario   N6N 0A2
Canada
 
435 Park Court
Lino Lakes, MN 55014
 
230 South Ninth Avenue
City of Industry, CA 91746
 
250 South Ninth Avenue
City of Industry, CA 91746
 
753-755 Arrow Grand Circle Way
Covina, CA 91722
 
2169 Wright Ave.
La Verne, CA 91750


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FIXTURES


None.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


PERMITTED LIENS


Creditor
Collateral
Jurisdiction
Filing Date
Filing No.
U.S. District Court, California Central District*
 
CA
02/04/2009
2:09-CV-0866-ABC-FMO
Liens in favor of the Senior Lender
       

* This judgment lien has been discharged.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


JOINDER
 
AGREEMENT TO BE BOUND BY GUARANTOR SECURITY AGREEMENT


This Agreement to be bound by the Guarantor Security Agreement (this
“Agreement”) is executed as of the ___ day of ______________, ___, by
______________, a _____________ (the “New Subsidiary”).


RECITALS
 
A.            Pursuant to that certain Senior Subordinated Note Purchase and
Security Agreement dated as of November 6, 2009 among Physicians Formula, Inc.,
a New York corporation (the “Borrower”), the Guarantors party thereto and Mill
Road Capital, L.P. (the “Holder Representative”) (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”; capitalized terms used herein without definition shall have the
meanings assigned to them in the Purchase Agreement), the Holder Representative
purchased certain Notes from the Borrower.
 
B.            As a condition subsequent to the execution of the Purchase
Agreement by the Lender, each Domestic Subsidiary of the Borrower existing as of
the Closing Date entered into a guaranty and executed the Guarantor Security
Agreement dated as of November 6, 2009 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
each in favor of the Holder Representative.
 
C.            The Purchase Agreement provides that when the Borrower, Holdings
or any Guarantor acquires or forms a new Domestic Subsidiary, such Person will
cause such Domestic Subsidiary to provide a Guaranty and to become a party to
the Security Agreement.
 
D.            On [Insert Date], the New Subsidiary [Describe
acquisition/formation of New Subsidiary]. The New Subsidiary anticipates that it
will benefit from the funds available to the Borrower under the Purchase
Agreement, and in recognition of this benefit and in order to comply with the
Purchase Agreement, the New Subsidiary is willing to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, the New Subsidiary agrees as follows:
 
SECTION 1.   Representations and Warranties.  On and as of the date of this
Agreement (the “Effective Date”) and for the benefit of the Lender, the New
Subsidiary hereby makes, as to itself, each of the representations and
warranties contained in the Security Agreement.
 
SECTION 2.   Agreement to be Bound.  The New Subsidiary agrees that, on and as
of the Effective Date, it shall become a Grantor under the Security Agreement,
and shall be bound by all the provisions of the Security Agreement in the same
manner as if the New Subsidiary had executed the Security Agreement on the
Closing Date.  Notwithstanding the foregoing, (i) references in the Security
Agreement to information regarding any Grantor being set forth on the signature
page for such such Grantor, shall, in the case of the New Subsidiary, refer to
its signature page hereto and (ii) references to Exhibits A-C in the Security
Agreement shall refer, with respect to the New Subsidiary, to Exhibits A-C
hereto.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.  Waiver.  Without limiting the generality of the waivers in the
Security Agreement, the New Subsidiary specifically agrees to be bound by the
Security Agreement, and waives any right to notice of acceptance of its
execution of this Agreement and of its agreement to be bound by the Security
Agreement.
 
SECTION 4.  Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York (without
reference to its choice of law rules).
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be bound by
the Security Agreement to be executed by its duly authorized officer as of this
__ day of ___________, ___.
 

 
________________, a _____________
                   
By:
     
Name:
     
Title:
   

 
[Attach Exhibits A-C of the Guarantor Security Agreement]
 
 

--------------------------------------------------------------------------------